Application by appellant, by letter dated June 26, 1973, consented to by respondent in a letter dated July 18, 1973, to “resettle” an order ,of this court dated February 26, 1973, which affirmed an order of thé Supreme Court, Kings County, entered May 24, 1971 {People v. Lester, 41 A D 2d 675). The application is treated as a motion for reargument. Application granted and, on reargument, the decision and said order of this court, both dated February 26, 1973, are recalled and vacated and the following decision is rendered in lieu of the original decision: “In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered May 24, 1971, which denied the application, after a hearing. Order reversed, *902on the law; application granted to the extent of remitting the case to the Supreme Court,- Kings County, for resentencing (People v. Hall, 32 IT Y 2d 546)”. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.